DETAILED ACTION

Response to Amendments/Arguments
1.	Applicant's arguments filed 23 December 2020 have been fully considered but are not persuasive. The amended claims are not allowable at least because they introduce new matter not originally disclosed in the specification.


2.	The response to arguments filed on 06 February 2017 is copied below for reference. 

3.	Applicant argues on pages 9-10 that Okpysh fails to discloses that “the event data record includes simultaneous information that facilitates a combined chronological reproduction”, as recited in claim 1.
	This argument is not found persuasive. Okpysh discloses that his data logs (i.e. event data record) may include braking information, acceleration/deceleration, vehicle speed, engine speed, engine conditions, location, following vehicle information, and/or other data over time (P79, 86, 83, 93). Because all of this information is recorded simultaneously with each other over time, each combination of data types qualifies as simultaneous information that facilitates a combined chronological reproduction” as recited by the claims. 

	Applicant further argues on page 10 that “the cited portions Okpysh disclose that only the video data is retained in memory typically from a time shortly before the event until a time shortly after the event. There is no disclosure or suggestion in the cited portions of Okpysh that the other [than video] log data is retained "before, during, and after the dangerous event, as recited in claim 1. In contrast, the cited portions of Okpysh only disclose that the log data is retained preceding and/or during [not after] the collision. As such, the cited portions of Okpysh do not disclose a single event data record that includes "simultaneous information that facilitates a combined chronological reproduction of the available vehicle data and the motion sensor data before, during, and after the dangerous event," as recited in amended independent claim 1”
	This argument is not found persuasive. P87 states that video data is retained only from a time shortly before the event until a time shortly after the event “in order to reduce the amount of memory required to hold the video data”. Because the video data is only pruned to reduce the amount of memory required to hold the video data, it would be reasonable to assume that non-video data is also only pruned to reduce the amount of memory required to hold the data. And because this non-video data (a set of numbers) would take up much less space in memory than the video data, there would little reason to erase the small amount of non-video data recorded until shortly after the event. Thus it would be reasonable to assume that the non-video data (that is after the event, even if not explicitly stated by Okpysh.
	Alternatively, even if Okpysh’s invention were to retain non-video data only before and during (not after) the event, it would be obvious to modify Okpysh’s main embodiment according to his teachings about video retention, to retain non-video data after the event, in order to facilitate post-event understanding of the event and the behavior of the vehicle during and after the event, with predictable results. 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 3-5, 7-12, 14-26, and 28-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification fails to disclose the following limitations of the , the vehicle data specific to a driver associated with a portable wireless data transfer and display device”, “recording… motion sensor data from a motion sensor mounted within the vehicle in combination with a corresponding at least one second time stamp, the sensor data specific to the driver”, and “wherein the event data record includes simultaneous information that facilitates a combined chronological reproduction of the memorialized vehicle data and motion sensor data before, during, and after the dangerous event as specific to the driver”.
	Throughout the original specification, “vehicle data” and “sensor data” and “driver information” are described as separate elements. The specification describes collecting vehicle data when a particular driver is using the vehicle (P34), but does not say that the vehicle data or the sensor data is specific to a driver, contrary to the new amendments. In fact, the specification provides several examples each for “vehicle data” (P19) and “sensor data” (16), all of which are specific to the vehicle rather than specific to a driver.
	Applicant cites paragraph 24 of the original specification as support for the new limitations, but the citation does not teach the new limitations.
	Alternatively, if the new limitations were interpreted broadly such that “data specific to a driver” includes data specific to a vehicle when a particular driver is using the vehicle, then the previously cited references (including at least Okpysh) would teach the new limitations.
	




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3-5, 7-12, 14-26, and 28-29 rejected under 35 U.S.C. 103(a) as being unpatentable over Okpysh et al (U.S. Patent Application Publication # 2007/0241874) in view of Ukai et al (U.S. Patent Application Publication # 2015/0056976), and Hassib et al (U.S. Patent Application Publication # 2013/0289819), and further in view of Catten et al. (U.S. Patent # 8,188,887).

Regarding claims 1, 12, 25, and 28, Okpysh discloses a method comprising 
recording, during operation of a vehicle, in a first memory, vehicle data from the vehicle in combination with a corresponding at least one first time stamp (P81, 83, 93, 79, 86, etc), and 

monitoring one or both of the vehicle data and the motion sensor data to detect a trigger for a dangerous events during operation of the vehicle (P81, etc), 
upon detecting the trigger for the dangerous event, memorializing in an event data record in the first memory, the recorded vehicle data and first time stamp and the recorded motion sensor data and second time stamp for a duration between a determined pre-dangerous even trigger time period of time prior to the dangerous event and a determined post-dangerous even trigger time period of time during the dangerous event (P81, etc),
wherein the recorded motion sensor data and vehicle data includes chronological information that facilitates a combined chronological reproduction of the memorialized vehicle data and motion sensor data (P79, 86, etc). 
Okpysh does not explicitly disclose recording the data until a determined period of time after the dangerous event, or transmitting the vehicle data to a portable wireless data transfer and display device at predetermined times, wherein the portable wireless data transfer and display device is configured to forward the vehicle data to a control center, or that the memorializing is in a second memory. 
In the same field of endeavor, Okpysh discloses recording video data until a determined period of time after the dangerous event (P87, etc).
It would have been obvious at the time of the applicant’s invention for Okpysh to record the vehicle and motion sensor data until a determined period of time after the 
In the same field of endeavor, Ukai discloses transmitting the vehicle data to a portable wireless data transfer and display device at predetermined times (P14, 16, claim 10, etc).
It would have been obvious at the time of the applicant’s invention for Okpysh to transmit at predetermined times, as taught by Ukai, in order to improve understanding of vehicle behavior by preserving more vehicle data, with predictable results.  
In the same field of endeavor, Hassib discloses that the portable wireless data transfer and display device is configured to forward the vehicle data to a control center (P102, etc).
It would have been obvious at the time of the applicant’s invention for Okpysh to forward the vehicle data to a control center, as taught by Hassib, in order to facilitate access, analysis, and/or management of vehicle, traffic, and/or collision data, with predictable results.  
In the same field of endeavor, Catten discloses that the memorializing is in a second memory. (col 7: 3-7, etc). Catten writes, “"In one embodiment, the recordings are time-date stamped and are available to processor 103 for subsequent transmission to a supervisor or central monitoring facility [i.e. the second memory] if vehicle accelerations exceed an impulse threshold [i.e. upon detecting the trigger for the dangerous event]”. 
It would have been obvious at the time of the applicant’s invention for Okpysh to memorialize in a second memory (in addition to the first memory), as taught by Catten, 


Regarding claims 24, 5, and 16, Okpysh further discloses 
monitoring at least one of the vehicle data and the motion sensor data to detect dangerous events during operation of the vehicle (P81, etc), 
upon detecting the dangerous event, memorializing the vehicle data and the motion sensor data that is in temporal proximity to the dangerous event (P81, etc),
purging the recorded vehicle data and motion sensor data that is not associated with a detected dangerous event (P81, etc). 

Regarding claims 3 and 14, Okpysh further discloses that the dangerous events include one or more of a group consisting of a crash of the vehicle, a near-rollover of the vehicle, a sudden stop of the vehicle, and a sudden turn of the vehicle (P81, etc). 

Regarding claims 4 and 15, Okpysh further discloses transferring the memorialized vehicle data and the motion sensor data to a remote computing device (P85, 93, etc). 

Regarding claims 7 and 17, Okpysh further discloses that the motion sensor includes at least one of a group consisting of an accelerometer, a gyroscope, a compass, and a pressure sensor (P81, 83, 93, etc). 

Regarding claims 8 and 18, Okpysh further discloses recording, during operation of the vehicle, sensor data from a second sensor mounted within the vehicle (P28, 92, 16, 83, 93, etc), 
wherein the sensor data includes chronological information that facilitates chronological reproduction of the sensor data relative to the vehicle data relative and the motion sensor data (P79, 86, 28, 92, 16, 83, 93, etc),
wherein the second sensor includes at least one of a group consisting of an accelerometer, a gyroscope, a compass, and a pressure sensor (P28, 92, 16, 83, 93, etc). 

Regarding claims 9 and 19, Okpysh further discloses that the vehicle data includes at least three of a group consisting of vehicle speed data, engine speed data, vehicle brake status, vehicle clutch status, vehicle throttle status, vehicle cruise control status, anti-lock brake status, anti-lock brake system data, rollover detection system data, engine control module data, and electronic instrument cluster data (P83, 93, etc). 

Regarding claims 10 and 20, Okpysh further discloses that the vehicle data includes substantially all data transmitted on vehicle data networks during operation of the vehicle (P83, 93, etc). 

Regarding claim 22, Okpysh further discloses that the connector is configured to mate with an engine control module of the vehicle (P83, etc: implied).

Regarding claim 23, Okpysh further discloses that the device is configured to protect the non-transitory computer readable data storage media from data corruption under an acceleration of 50 g for 100 milliseconds (P81, etc: inherent because data storage media must survive crashes).

Regarding dependent claim 26, Okpysh further discloses that the event data record further includes identification (P84) and other non-operational information of the vehicle (P83, 93: information on following vehicles, video data, etc).

Regarding dependent claim 29, Okpysh in view of Hassib further discloses that the forwarding of the vehicle data to the control center comprises forwarding the vehicle data to the control center via another portable wireless data transfer and display device (Hassib P102, etc).

Regarding claims 11 and 21, Okpysh fails to disclose that the first data connection operates according a protocol standard selected from a group consisting of SAL J1587, SAE J1708, SAEL J1939, ISO 15765-4. and PCL4TRUCKS.
However, it is well known in the art to operate a data connection according a protocol standard selected from a group consisting of SAL J1587, SAE J1708, SAEL J1939, ISO 15765-4. and PCL4TRUCKS. The Examiner hereby takes Official Notice that these standards are well known in the art.
.  


7.	Claim 6 rejected under 35 U.S.C. 103(a) as being unpatentable over Okpysh et al (U.S. Patent Application Publication # 2007/0241874) in view of Ukai et al (U.S. Patent Application Publication # 2015/0056976) and Hassib et al (U.S. Patent Application Publication # 2013/0289819), and further in view of Catten et al. (U.S. Patent # 8,188,887).

Regarding claim 6, Okpysh further discloses recording, during operation of the vehicle, location data from a location sensor mounted within the vehicle (P83, etc), 
wherein the recorded location data includes chronological information that facilitates chronological reproduction of the location data relative to the vehicle data relative and the motion sensor data (P83, 79, 86, etc). 
Okpysh fails to disclose that the location sensor is a global positioning system (GPS) receiver.
In the same field of endeavor, Catten discloses that the location sensor is a global positioning system (GPS) receiver (fig 2 and throughout text, etc).
GPS receiver, as taught by Catten, in order to improve the accuracy of location data, with predictable results.  


8.	Claim 6 rejected under 35 U.S.C. 103(a) as being unpatentable over Okpysh et al (U.S. Patent Application Publication # 2007/0241874) in view of Ukai et al (U.S. Patent Application Publication # 2015/0056976) and Hassib et al (U.S. Patent Application Publication # 2013/0289819), and further in view of Catten et al. (U.S. Patent # 8,188,887), and further in view of Tano et al. (U.S. Patent # 6,438,472).

Regarding claim 6, Okpysh further discloses recording, during operation of the vehicle, location data from a location sensor mounted within the vehicle (P83, etc), 
wherein the recorded location data includes chronological information that facilitates chronological reproduction of the location data relative to the vehicle data relative and the motion sensor data (P83, 79, 86, etc). 
Okpysh fails to disclose that the location sensor is a global positioning system (GPS) receiver.
In the same field of endeavor, Tano discloses that the location sensor is a global positioning system (GPS) receiver (fig 1 and throughout text, etc).
It would have been obvious at the time of the applicant’s invention for Okpysh to use a GPS receiver, as taught by Tano, in order to improve the accuracy of location data, with predictable results.  


9.	Claims 1, 3-5, 7-12, 14-26, and 28-29 rejected under 35 U.S.C. 103(a) as being unpatentable over Okpysh et al (U.S. Patent Application Publication # 2007/0241874) in view of Gotfried et al (U.S. Patent Application Publication # 2004/0232228) and Hassib et al (U.S. Patent Application Publication # 2013/0289819), and further in view of Catten et al. (U.S. Patent # 8,188,887).

Regarding claims 1, 12, 25, and 28, Okpysh discloses a method comprising 
recording, during operation of a vehicle, in a first memory, vehicle data from the vehicle in combination with a corresponding at least one first time stamp (P81, 83, 93, 79, 86, etc), and 
recording, during operation of the vehicle, in the first memory, motion sensor data from a motion sensor mounted within the vehicle in combination with a corresponding at least one second time stamp (P81, 83, 93, etc), 
monitoring one or both of the vehicle data and the motion sensor data to detect a trigger for a dangerous events during operation of the vehicle (P81, etc), 
upon detecting the trigger for the dangerous event, memorializing in an event data record in the first memory, the recorded vehicle data and first time stamp and the recorded motion sensor data and second time stamp for a duration between a determined pre-dangerous even trigger time period of time prior to the dangerous event and a determined post-dangerous even trigger time period of time during the dangerous event (P81, etc),

Okpysh does not explicitly disclose recording the data until a determined period of time after the dangerous event, or transmitting the vehicle data to a portable wireless data transfer and display device at predetermined times, wherein the portable wireless data transfer and display device is configured to forward the vehicle data to a control center, or that the memorializing is in a second memory.
In the same field of endeavor, Okpysh discloses recording video data until a determined period of time after the dangerous event (P87, etc).
It would have been obvious at the time of the applicant’s invention for Okpysh to record the vehicle and motion sensor data until a determined period of time after the dangerous event, as suggested by the other feature of Okpysh, in order to improve later understanding of the event, with predictable results.  
In the same field of endeavor, Gotfried discloses transmitting the vehicle data to a portable wireless data transfer and display device at predetermined times (P11, claim 13, etc).
It would have been obvious at the time of the applicant’s invention for Okpysh to transmit at predetermined times, as taught by Gotfried, in order to improve understanding of vehicle behavior by preserving more vehicle data, with predictable results.  
forward the vehicle data to a control center (P102, etc).
It would have been obvious at the time of the applicant’s invention for Okpysh to forward the vehicle data to a control center, as taught by Hassib, in order to facilitate access, analysis, and/or management of vehicle, traffic, and/or collision data, with predictable results.  
In the same field of endeavor, Catten discloses that the memorializing is in a second memory. (col 7: 3-7, etc). Catten writes, “"In one embodiment, the recordings are time-date stamped and are available to processor 103 for subsequent transmission to a supervisor or central monitoring facility [i.e. the second memory] if vehicle accelerations exceed an impulse threshold [i.e. upon detecting the trigger for the dangerous event]”. 
It would have been obvious at the time of the applicant’s invention for Okpysh to memorialize in a second memory (in addition to the first memory), as taught by Catten, in order to facilitate access, analysis, and/or management of vehicle, traffic, and/or collision data by a third party, with predictable results.  

Regarding claims 24, 5, and 16, Okpysh further discloses 
monitoring at least one of the vehicle data and the motion sensor data to detect dangerous events during operation of the vehicle (P81, etc), 
upon detecting the dangerous event, memorializing the vehicle data and the motion sensor data that is in temporal proximity to the dangerous event (P81, etc),


Regarding claims 3 and 14, Okpysh further discloses that the dangerous events include one or more of a group consisting of a crash of the vehicle, a near-rollover of the vehicle, a sudden stop of the vehicle, and a sudden turn of the vehicle (P81, etc). 

Regarding claims 4 and 15, Okpysh further discloses transferring the memorialized vehicle data and the motion sensor data to a remote computing device (P85, 93, etc). 

Regarding claims 7 and 17, Okpysh further discloses that the motion sensor includes at least one of a group consisting of an accelerometer, a gyroscope, a compass, and a pressure sensor (P81, 83, 93, etc). 

Regarding claims 8 and 18, Okpysh further discloses recording, during operation of the vehicle, sensor data from a second sensor mounted within the vehicle (P28, 92, 16, 83, 93, etc), 
wherein the sensor data includes chronological information that facilitates chronological reproduction of the sensor data relative to the vehicle data relative and the motion sensor data (P79, 86, 28, 92, 16, 83, 93, etc),


Regarding claims 9 and 19, Okpysh further discloses that the vehicle data includes at least three of a group consisting of vehicle speed data, engine speed data, vehicle brake status, vehicle clutch status, vehicle throttle status, vehicle cruise control status, anti-lock brake status, anti-lock brake system data, rollover detection system data, engine control module data, and electronic instrument cluster data (P83, 93, etc). 

Regarding claims 10 and 20, Okpysh further discloses that the vehicle data includes substantially all data transmitted on vehicle data networks during operation of the vehicle (P83, 93, etc). 

Regarding claim 22, Okpysh further discloses that the connector is configured to mate with an engine control module of the vehicle (P83, etc: implied).

Regarding claim 23, Okpysh further discloses that the device is configured to protect the non-transitory computer readable data storage media from data corruption under an acceleration of 50 g for 100 milliseconds (P81, etc: inherent because data storage media must survive crashes).

Regarding dependent claim 26, Okpysh further discloses that the event data record further includes identification (P84) and other non-operational information of the vehicle (P83, 93: information on following vehicles, video data, etc).

Regarding dependent claim 29, Okpysh in view of Hassib further discloses that the forwarding of the vehicle data to the control center comprises forwarding the vehicle data to the control center via another portable wireless data transfer and display device (Hassib P102, etc).

Regarding claims 11 and 21, Okpysh fails to disclose that the first data connection operates according a protocol standard selected from a group consisting of SAL J1587, SAE J1708, SAEL J1939, ISO 15765-4. and PCL4TRUCKS.
However, it is well known in the art to operate a data connection according a protocol standard selected from a group consisting of SAL J1587, SAE J1708, SAEL J1939, ISO 15765-4. and PCL4TRUCKS. The Examiner hereby takes Official Notice that these standards are well known in the art.
It would have been obvious at the time of the applicant’s invention for Okpysh to use one of these standards, as well known in the art, in order to make use of existing software, hardware, and other equipment using these common standards, and/or so that the system designer does not have to develop a new connection protocol, with predictable results.  


Claim 6 rejected under 35 U.S.C. 103(a) as being unpatentable over Okpysh et al (U.S. Patent Application Publication # 2007/0241874) in view of Gotfried et al (U.S. Patent Application Publication # 2004/0232228) and Hassib et al (U.S. Patent Application Publication # 2013/0289819), and further in view of Catten et al. (U.S. Patent # 8,188,887).

Regarding claim 6, Okpysh further discloses recording, during operation of the vehicle, location data from a location sensor mounted within the vehicle (P83, etc), 
wherein the recorded location data includes chronological information that facilitates chronological reproduction of the location data relative to the vehicle data relative and the motion sensor data (P83, 79, 86, etc). 
Okpysh fails to disclose that the location sensor is a global positioning system (GPS) receiver.
In the same field of endeavor, Catten discloses that the location sensor is a global positioning system (GPS) receiver (fig 2 and throughout text, etc).
It would have been obvious at the time of the applicant’s invention for Okpysh to use a GPS receiver, as taught by Catten, in order to improve the accuracy of location data, with predictable results.  


11.	Claim 6 rejected under 35 U.S.C. 103(a) as being unpatentable over Okpysh et al (U.S. Patent Application Publication # 2007/0241874) in view of Gotfried et al (U.S. Patent Application Publication # 2004/0232228) and Hassib et al (U.S. Patent Catten et al. (U.S. Patent # 8,188,887), and further in view of Tano et al. (U.S. Patent # 6,438,472).

Regarding claim 6, Okpysh further discloses recording, during operation of the vehicle, location data from a location sensor mounted within the vehicle (P83, etc), 
wherein the recorded location data includes chronological information that facilitates chronological reproduction of the location data relative to the vehicle data relative and the motion sensor data (P83, 79, 86, etc). 
Okpysh fails to disclose that the location sensor is a global positioning system (GPS) receiver.
In the same field of endeavor, Tano discloses that the location sensor is a global positioning system (GPS) receiver (fig 1 and throughout text, etc).
It would have been obvious at the time of the applicant’s invention for Okpysh to use a GPS receiver, as taught by Tano, in order to improve the accuracy of location data, with predictable results.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shelley Chen/
Patent Examiner
Art Unit 3663
February 27, 2021